Exhibit 10.1




INTELLECTUAL PROPERTY RIGHTS PURCHASE AND TRANSFER AGREEMENT


This INTELLECTUAL PROPERTY RIGHTS PURCHASE AND TRANSFER AGREEMENT (“Agreement”),
effective March 26, 2019 (“Effective Date”), is made by and between Pattern
Energy Group Inc., a Delaware corporation ("Buyer" or “PEGI”), and Pattern
Energy Group LP, a Delaware limited partnership (“Seller” “PEG LP”). Buyer and
Seller may be referred to herein individually as “Party” or collectively as
“Parties”.


WHEREAS, Seller has certain rights, title, and interest in and to certain assets
as identified in Exhibit A (the “Assets”);


WHEREAS, Seller and Buyer have negotiated a transaction under which Buyer will
acquire the Assets from Seller; and


WHEREAS, Buyer and Seller wish to memorialize the terms of such acquisition.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


ARTICLE 1
DEFINITIONS AND INTERPRETATION


1.1Definitions. Unless the context shall otherwise require or the express terms
of this Agreement shall otherwise provide, capitalized terms used herein shall
have the following meanings:


“Assets” has the meaning given in the Recitals of this Agreement.


“Assumed Liabilities" means the liabilities, including Contracts, assumed by
Buyer pursuant hereto, namely all Claims relating to any or all of the Assets,
made or brought after the Closing Date.


“Claims” means any and all losses, expenses, costs, damages, liabilities,
claims, demands, liens, causes of action, investigations, complaints,
proceedings, suits, and judgments, of any nature, kind, or description
(including reasonable attorneys’ fees, costs of defense, fines, penalties, and
interest).


“Closing” or “Closing Date” has the meaning given in Section 4.1 (Date of
Closing).


“Contracts” means all active contracts, contract right, licenses, notations,
approvals, and authorizations to the extent assignable and associated with the
Assets.


“Excluded Liabilities” means the liabilities retained by Seller pursuant hereto,
namely all Claims relating to any or all of the Assets, made or brought prior to
the Closing Date.




1

--------------------------------------------------------------------------------




“Final Capitalized Costs” has the meaning given in Section 3.1.2  (True-Up
Payment).


“Initial Purchase Price” has the meaning given in Section 3.1.1  (Initial
Purchase Price).


“Material Contract” means a Contract which involves payments, performance of
services or delivery of goods by or to Seller after the Closing Date in any
amount.


“Purchase Price” has the meaning given in Section 3.1 (Purchase Price).


“True-Up Payment” has the meaning given in Section 3.1.2  (True-Up Payment).


1.2    Interpretation. The Parties agree that each has had the opportunity to
review this Agreement and seek advice of counsel, and that this Agreement shall
not be construed against one Party or the other as the drafter of this
Agreement. Unless the context expressly requires otherwise, all of the following
apply to the interpretation of this Agreement:


1.2.1    the singular shall include the plural, and the plural shall include the
singular;


1.2.2    a reference to a gender shall include the feminine, masculine, body
corporate, and body politic;


1.2.3    the word “or” is not exclusive and the words “includes” and “including”
are not limiting;


1.2.4    a reference to any law shall be deemed to extend to and include any
amendment or reenactment of such law, and all regulations passed pursuant
thereto;


1.2.5    references to any matters “arising” (including any variants thereof)
out of this Agreement include matters that arise in connection with, have a
causal connection with, or flow from this Agreement, or which would not have
arisen or occurred but for the entering into of this Agreement or the
performance of or failure to perform obligations under this Agreement; and


1.2.6    all headings in this Agreement are for convenience only and shall form
no part of this Agreement.


ARTICLE 2
PURCHASE AND TRANSFER OF ASSETS


2.1    Purchase and Transfer. On the Closing Date and subject to and upon the
terms and conditions of this Agreement, the Seller shall irrevocably and
unconditionally sell, assign, transfer, convey and deliver to Buyer, and Buyer
shall irrevocably and unconditionally purchase, acquire and accept from Seller
the Assets, subject only to the Excluded Liabilities.




2

--------------------------------------------------------------------------------




2.2    Assumption of Liabilities. Subject to the terms and conditions of this
Agreement, Buyer agrees to assume the Assumed Liabilities. The Parties
understand and agree that Buyer does not and should not assume or become liable
for any Excluded Liabilities. However, nothing in this Section 2.2 (Assumption
of Liabilities) shall restrict, reduce or in any way affect the obligations of
Buyer pursuant to Section 9.1 (Buyer’s Indemnification Obligation) of this
Agreement.


2.3    Assignment of Contracts.


2.3.1    Contracts Assignable Without Consent. Subject to the terms and
conditions of this Agreement, Seller agrees to assign or cause to be assigned to
Buyer, after the Closing, all the rights of Seller under the Contracts that are
assignable without the consent of any third party and Buyer shall assume, at the
time each right is assigned, all obligations of Seller thereunder which arise
before, at or after Closing.


2.3.2    Parties to Use Reasonable Efforts. Subject to the terms and conditions
of this Agreement, Seller shall use all reasonable effort and cooperate with
Buyer to obtain all necessary approvals, consents or waivers, or to resolve any
impracticalities of transfer necessary to assign or convey to Buyer the
Contracts as soon as practicable; provided, however, that neither Seller nor
Buyer shall be obligated to pay any consideration therefor except for filing
fees and other ordinary administrative charges which shall be paid by Buyer to
third party from whom such approval, consent or waiver is requested. Such
approvals, consents, and waivers shall be in favor of the Buyer. In the event
Seller obtains consent to assign Contract prior to the Closing, Buyer shall
assume, as of Closing, all obligations of Seller thereunder which arise before,
at or after the Closing, as though no consent was required.


2.3.3    If Waivers or Consents Cannot be Obtained. To the extent that any of
the approvals, consents or waivers referred to herein have not been obtained by
Seller as of the Closing Date, or until the impracticalities of transfer are
resolved, Seller shall, during the remaining term of such Contracts, use all
reasonable efforts to (i) obtain the consent of any such third party with all
costs, including but not limited to filing fees and ordinary administrative
charges, payable to such third party shall be the sole responsibility of the
Buyer; (ii) cooperate with Buyer in any reasonable and lawful arrangements
designed to provide the benefits of such Contracts to Buyer, so long as Buyer
fully cooperates with Seller in such arrangements; and (iii) enforce, at the
request of Buyer and expense of the Buyer, any rights of Seller arising from
such Contracts against such issuer thereof or the other party or parties thereto
(including the right to elect to terminate any such Contracts in accordance with
the terms thereof upon the request of, and indemnification from, Buyer).


2.4    Grant-Back License. Effective as of the Closing, upon the terms and
subject to the conditions of this Agreement, Buyer grants to Seller, a
fully-paid, perpetual, irrevocable, world-wide, non-exclusive license to use the
Assets for the sole purpose of permitting Seller to carry out its business as
presently conducted. The license rights granted in the previous sentence shall
be: (i) non-transferable except in connection with a sale, merger, or
reorganization involving substantially all of Sellers assets related to Sellers
business or as otherwise agreed by Buyer in writing; and (ii) AS-IS without
warranty of any type.


3

--------------------------------------------------------------------------------










ARTICLE 3
PURCHASE PRICE


3.1    Purchase Price. As consideration for the sale of the Assets, and subject
to and in accordance with the provisions of this Agreement, Buyer shall pay to
Seller an amount equal to the sum of: (i) the Initial Purchase Price and (ii)
the True-Up Payment (together, the “Purchase Price”). In no case shall the
Purchase Price be more than $13,100,000.


3.1.1    Initial Purchase Price. On the Closing Date, Buyer shall pay the amount
of $10,500,000 (the “Initial Purchase Price”).


3.1.2    True-Up Payment. Within ninety (90) days after the Closing Date, a
True-Up Payment will be calculated as the lesser of: (a) the difference between
the Final Capitalized Costs and the Initial Purchase Price and (b) $2,600,000
(the “True-Up Payment”). The Final Capitalized Costs shall be the sum of: (1)
all historical internal capitalized costs incurred using PEG LP’s employee
timesheet process and (2) all historical external capitalized costs incurred by
compiling all third party invoices, in each such case costs associated with the
Assets are incurred through March 31, 2019. The True-Up Payment may be a
positive or a negative adjustment to the Initial Purchase Price. To the extent
the True-Up Payment is negative, the Seller shall pay the Buyer said amount. To
the extent the True-Up Payment is positive the Buyer shall pay the Seller said
amount.


ARTICLE 4
CLOSING


4.1    Date of Closing. The closing shall take place at such place and time as
the Parties may agree in writing, on the Effective Date of this Agreement,
unless an earlier or later date is mutually designated by Seller and Buyer (the
“Closing Date” or “Closing”).


4.2    Documents to be Delivered by Seller. Seller shall deliver, or cause to be
delivered, documents evidencing the assignment and assumption of any Contracts
for which assignment has been completed to Buyer (together with any third-party
consents required for such transfers).


4.3    Documents to be Delivered by Buyer. Buyer shall deliver documents
evidencing the assignment and assumption of any Contracts for which assignment
has been completed pursuant to this ARTICLE 4 (Closing).


4.4    Transfer of Taxes; Prorations. Any recording fees, transfer taxes, or
sales taxes payable as a result of the sale of the Assets shall be paid by
Buyer.


ARTICLE 5
CONDUCT OF THE SELLER PENDING CLOSING


4

--------------------------------------------------------------------------------






5.1    Between the date hereof and Closing, Seller shall continue to use the
Assets in the ordinary course and in a manner reasonably consistent with its
present operating plan.


5.2    Seller will not take any action, (i) the result of which will be to
create a material adverse effect on the value of the Assets, or (ii) which is
both not reasonably consistent with its normal operating plan and not in the
ordinary course of business, except as otherwise set forth in this ARTICLE 5
(Conduct of the Seller Pending Closing).


ARTICLE 6
SELLER’S REPRESENTATIONS AND WARRANTIES


Seller represents and warrants as of the Execution Date and the Closing Date
that:


6.1    Organization, Standing and Authority. Seller is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to enter into and
to perform this Agreement.


6.2    Authorization of Agreement; Authority. The execution, delivery and
performance of this Agreement by Seller has been duly authorized by all
necessary corporate action of Seller, and this Agreement constitutes a valid and
binding obligation of Seller, enforceable in accordance with its terms, except
to the extent enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding
inequity or at law). The execution, delivery and performance of this Agreement
by Seller will not (a) violate or conflict with Seller’s power and authority;
(b) constitute a violation of any law, regulation, order, writ, judgment,
injunction or decree applicable to Seller; or (c) subject to the receipt of
appropriate consents as specified in this Agreement as of the Closing Date,
conflict with, or result in the breach of the provisions of, or constitute a
default under, any agreement, license or other instrument to which Seller is a
party or is bound or by which the Assets are bound.


6.3    Material Contracts. All Material Contracts which are to be transferred to
Buyer, if any, have not been further modified, or amended.


6.4    Litigation; Compliance with Laws. There are no judicial or administrative
actions, proceedings or investigations pending or, to the best of Seller’s
knowledge, threatened, that question the validity of this Agreement or any
action taken or to be taken by Seller in connection with this Agreement. There
are no Claims or governmental investigation pending or, to the best of Seller’s
knowledge, threatened, or any order, injunction or decree outstanding which, if
decided unfavorably, would cause Buyer to incur loss or damage which has not or
will not have been resolved by Seller prior to Closing.


ARTICLE 7
BUYER’S REPRESENTATIONS AND WARRANTIES


5

--------------------------------------------------------------------------------






Buyer represent and warrants that as of the Execution Date and the Closing Date
that:


7.1    Organization, Standing and Authority. Buyer is a corporation duly
organized and validly existing under the laws of the State of Delaware and has
full cooperate power and authority to enter into and to perform this Agreement.


7.2    Authorization of Agreement; Authority. The execution, delivery and
performance of this Agreement by Buyer has been duly authorized by all necessary
corporate action of Buyer, and this Agreement constitutes a valid and binding
obligation of Buyer, enforceable in accordance with its terms, except to the
extent enforceability may be limited by bankruptcy, insolvency, reorganization
or other similar laws affecting the enforcement of creditors’ rights in general
and subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding inequity or at law).


7.3    Consents of Third Parties. The execution, delivery and performance of
this Agreement by Buyer will not (a) violate or conflict with the articles of
organization or by-laws of Buyer; or (b) constitute a violation of any law,
regulation, order, writ, judgment, injunction or decree applicable to Buyer.


7.4    Litigation. There are no judicial or administrative actions, proceedings
or investigations pending or, to the best of Buyer’s knowledge, threatened, that
question the validity of this Agreement or any action taken or to be taken by
Buyer in connection with this Agreement. There are no Claims or governmental
investigation pending or, to the best of Buyer’s knowledge, threatened, or any
order, injunction or decree outstanding, against the Buyer that, if adversely
determined, would have a material effect upon Buyer’s ability to perform its
obligations under this Agreement.


7.5    Solvency and Financial Condition. Buyer is financially sound and fully
solvent and has no reason to anticipate any inability to perform, or material
difficulty performing, any of its obligations set forth in this Agreement.


ARTICLE 8
FURTHER AGREEMENTS OF THE PARTIES


8.1    Notice of Changes and Events. Each Party shall promptly notify the other
Party in writing, and furnish to such Party any information that such Party may
reasonably request, with respect to the occurrence of any event or the existence
of any state of facts that would (i) result in the Party’s representations and
warranties not being true if they were made at any time prior to or as of the
Closing Date, or (ii) impair the Party’s ability to perform its obligations
under this Agreement.


8.2    Expenses. Except as otherwise specifically provided in this Agreement,
Buyer and Seller shall bear their own respective expenses incurred in connection
with this Agreement and in connection with all obligations required to be
performed by each of them under this Agreement.


6

--------------------------------------------------------------------------------






8.3    Termination. This Agreement may be terminated at any time prior to
Closing:


8.3.1    by mutual written agreement executed by Buyer and Seller; or


8.3.2    by either Party if applicable law prohibits the consummation of the
purchase and transfer of the Assets pursuant to this Agreement or if, at the
Closing Date, any Claim shall have been instituted or threatened in writing by
any governmental agency seeking to enjoin, restrain, prohibit, impose material
conditions upon or obtain substantial damages in respect of, the transactions
contemplated in this Agreement.


ARTICLE 9
LIABILITIES


9.1    Buyer’s Indemnification Obligation. Buyer agrees to indemnify, defend and
hold harmless the Seller, its affiliates, and its and their respective officers,
directors, partners, shareholders, member affiliates, and employees and agents
from and against any and all Claims of a third party resulting from, based upon
or arising out of:


9.1.1    any breaches, occurring at or after Closing, of Contracts, licenses,
and all other agreement and obligations transferred or assigned to Buyer; and


9.1.2    all matters assumed by the Buyer pursuant to any or all provisions of
this Agreement or any related agreement.


9.2    Seller’s Indemnification Obligation. Seller agrees to indemnify, defend
and hold harmless the Buyer, its affiliates, and its and their respective
officers, directors, shareholders, member affiliates, and employees and agents
from and against any and all Claims of a third party resulting from, based upon
or arising out of:


9.2.1    any misrepresentations or breach of this Agreement or breach of any
representations and warranties contained in this Agreement; or


9.2.2    any Excluded Liabilities.


9.3    Indemnification; Notice and Settlements. A party seeking indemnification
(“Indemnified Party”) pursuant to Section 9.1 (Buyer’s Indemnification
Obligation) or Section 9.2 (Seller’s Indemnification Obligation) shall give
prompt notice to the party from whom such indemnification is sought
(“Indemnifying Party”) of the assertion of any Claim, or the commencement any
action or proceeding, in respect to which indemnity may be sought hereunder. The
Indemnifying Party shall have the right to, and shall at the request of the
Indemnified Party, assume the defense, with counsel reasonably satisfactory to
the Indemnified Party, of any such Claim at its own expense. Any Indemnifying
Party shall not be liable under Section 9.1 (Buyer’s Indemnification Obligation)
or Section 9.2 (Seller’s Indemnification Obligation) for any settlement or
compromise of any Claim effected without the written consent of Indemnifying
Party.


7

--------------------------------------------------------------------------------






ARTICLE 10
MISCELLANEOUS


10.1    Notices. All notices and other communications pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given to and received
by the other Party (a) on the day it is personally delivered or transmitted by
facsimile; (b) on the day after being sent by Federal Express (or comparable
overnight delivery service), all fees prepaid; or (c) on the third day after
being mailed by United States certified or registered mail, postage prepaid. If
notice is sent via overnight delivery service or U.S. mail, it shall be sent to
the other Party at the address set forth below, or at such other address as
shall be given in writing by either Party to the other.


To Seller:        Pattern Energy Group LP
1088 Sansome Street
San Francisco, California 94111
Attention: General Counsel
Fax: (415) 362-7900
                
To Buyer:        Pattern Energy Group Inc.
1088 Sansome Street
San Francisco, California 94111
Attention: General Counsel
Fax: (415) 362-7900


10.2    Entire Agreement.     With respect to the subject matter contained
herein, this Agreement constitutes the entire agreement between the Parties and
supersedes all prior negotiations, representations, understandings or
agreements, whether written, oral or otherwise.


10.3    Amendment; Waiver. The provisions of this Agreement may not be waived,
altered, changed or amended except by written instrument signed by both Parties
hereto. No waiver of any provision of this Agreement shall be construed or
deemed to be a waiver of any other provision of this Agreement, nor a waiver of
subsequent breach of any provision.


10.4    Successor and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the successors and permitted assigns of Buyer and
Seller. Neither Party may assign its obligations under this Agreement without
the express written consent of the other Party.


10.5    Governing Law. This Agreement shall be governed, interpreted and
construed in accordance with the laws of the State of California without regard
to any conflicts or choice of law principles of that State.


10.6    Savings Clause. In the event that any provision of this Agreement is
held to be invalid for any reason, that provision shall be severed from this
Agreement, and the remainder shall continue to be in full force and effect.




8

--------------------------------------------------------------------------------




10.7    Conspicuousness of Provisions. The Parties acknowledge and agree that
the provisions contained in this Agreement that are set out in boldface and/or
all CAPITAL LETTERS satisfy the requirements of the Fair Notice Doctrine and/or
any other requirement at law or in equity that such provisions be conspicuously
marked or highlighted.


10.8    Survival. The provisions of this Agreement which are intended to extend
beyond its termination, including the provisions relating to liability and
indemnity, insurance, compliance, warranty, taxes and confidentiality, and the
provisions applicable to the enforcement of those provisions and/or the
enforcement of rights and obligations incurred hereunder that are not fully
discharged prior to the termination of this Agreement shall survive termination
to the extent necessary to effect the intent of the Parties and/or enforce such
rights and obligations.


10.9    Counterparty Execution. This Agreement may be executed in any number of
counterparts and each such counterpart shall be deemed an original of this
Agreement for all purposes, but shall not be effective until every Party has
executed at least one counterpart. Each counterpart shall constitute an original
of this Agreement, but all the counterparts shall together constitute one and
the same instrument.


10.10    Execution by Facsimile/PDF. This Agreement may be executed and
delivered by facsimile or similar electronic means (including Adobe Portable
Document Format (“PDF”) and the like) and the Parties agree that such execution
and delivery shall have the same force and effect as delivery of an original
document with original signatures and that each Party may use such signatures as
evidence of the execution and delivery of this Agreement by the Parties to the
same extent that an original signature could be used.


[Remainder of page intentionally left blank]


9

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties hereto have caused this Assignment to be
executed as of the date and the year first above written.






Buyer:
PATTERN ENERGY GROUP INC.


/s/Dyann Blaine
______________________________
Name: Dyann Blaine
Title: Vice President




Seller:
PATTERN ENERGY GROUP LP


/s/Dyann Blaine
______________________________
Name: Dyann Blaine
Title: Vice President
















10

--------------------------------------------------------------------------------






EXHIBIT A
ASSETS


Enterprise Resource Planning (ERP) System. Including the development, design,
configuration, testing and implementation of the Microsoft Dynamics 365 ERP
System and associated integrated platforms (Hyperion, ExFlow, etc).




11